                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON


TINA THACKER,                             : Case No. 3:18-cv-00315
                                          :
       Plaintiff,                         : Magistrate Judge Sharon L. Ovington
                                          : (by full consent of the parties)
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
       Defendant.                         :


                               DECISION AND ENTRY


       This social security case is presently before the Court on the parties’ Joint Motion

to Remand. (Doc. #11). The parties agree that this matter should be remanded to the

Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), for further

administrative proceedings consistent with their Motion. Upon remand, the Appeals

Council will vacate all findings in the Administrative Law Judge’s decision. The

Commissioner will develop the administrative record as necessary to determine whether

Plaintiff is disabled within the meaning of the Social Security Act, hold a new hearing,

then issue a new decision.

                       IT IS THEREFORE ORDERED THAT:

       1. The parties’ Joint Motion to Remand (Doc. #11) is ACCEPTED;

       2. The Clerk of Court is directed to enter Judgment in Plaintiff’s favor under Fed.
          R. Civ. P. 58;
      3. This matter is REMANDED to the Social Security Administration, pursuant to
         sentence four of 42 U.S.C. § 405(g), for further consideration consistent with
         this Decision and Entry and the parties’ stipulation; and

      4. The case is terminated on the docket of this Court.

      IT IS SO ORDERED.


June 3, 2019                                   s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge




                                           2
